Huynh, So Muon v Thach, Ly Sun (2018 NY Slip Op 01432)





Huynh, So Muon v Thach, Ly Sun


2018 NY Slip Op 01432


Decided on March 6, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 6, 2018

Friedman, J.P., Tom, Webber, Kern, JJ.


656434/16 5897 5896

[*1]Huynh, So Muon, Plaintiff-Appellant,
vThach, Ly Sun, Defendant-Respondent.


Butterman & Kahn, LLP, New York (Jay R. Butterman of counsel), for appellant.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered April 25, 2017, which denied plaintiff's motion for summary judgment in lieu of complaint in an action seeking recognition and enforcement of an Australian money judgment in the amount of US $4,855,500, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in the principal amount, plus costs, disbursements and interest. Appeal from order, same court (Robert D. Kalish, J.), entered October 27, 2017, which, insofar as appealed from as limited by the brief, denied plaintiff's motion for entry of a default judgment, unanimously dismissed, without costs, as moot.
Plaintiff's papers in support of her motion for summary judgment in lieu of complaint, on their face, established, prima facie, that she had a meritorious claim for domestication of the Australian judgment under CPLR article 53. Since defendant did not appear to contest New York's jurisdiction over this matter or to raise any statutory defenses to recognition or enforcement of the Australian judgment (see  CPLR 5304), plaintiff's motion should have been granted (cf. AlbaniaBEG Ambient Sh.p.k. v Enel S.p.A ., ___AD3d___, 2018 NY Slip Op 00928 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 6, 2018
CLERK